NADEAU, J.,
dissenting. The majority approaches the interpretation of the phrase “legally entitled to recover” as a problem in semantics. I believe that to understand the meaning of this phrase in light of a statutory immunity, such as the fireman’s rule, we should balance the public policies underlying the uninsured motorist statute and the particular immunity at issue. See 1 A. Widiss, Uninsured and Underinsured Motorist Insurance § 7.14, at 389 (Rev. 2d ed. 1999). It is preferable “to decide whether there is a persuasive reason why the existence of an immunity from tort liability for the uninsured motorist should mean that the insurer will not be liable under the uninsured motorist policy.” Id.
“The purpose of the [uninsured motorist] statute is to protect policy holders against losses caused by irresponsible automobile drivers with insufficient insurance coverage to pay for the insured’s injuries.” Wyatt v. Maryland Cas. Co., 144 N.H. 234, 239 (1999) (quotation omitted). The statute “is designed to compensate persons in automobile accidents from losses which would otherwise go uncompensated because of the tortfeasor’s lack of liability coverage or because of the tort-feasor’s unknown identity.” Soule v. Stuyvesant Ins. Co., 116 N.H. 595, 596 (1976). The *406underlying purpose of the statute, therefore, is to compensate the insured, not to protect the insurer’s right to subrogation from the tortfeasor.
It is entirely consistent with this public policy to permit the plaintiff police officer to recover uninsured motorist benefits from the town’s insurer. The plaintiff was injured as a result of the negligence of an individual who could not compensate her because the individual lacked insurance. This is precisely the type of injury that the uninsured motorist statute is designed to address.
The fireman’s rule is intended to encourage members of the public to request assistance from public safety officers without fear of incurring liability for doing so. Akerley v. Hartford Ins. Group, 136 N.H. 433, 437 (1992). The rule reflects the fundamental unfairness in asking “the citizen to compensate public safety officers, already engaged at taxpayer expense, a second time for injuries sustained while performing the very service which they are paid to undertake for the citizen’s benefit.” Id. (quotation, ellipsis and brackets omitted). “The rule supports the principle that societal responsibility is a better, surer, and fairer recourse for a public officer or fireman injured in the line of duty than the possibility of tort recovery.” Id. (emphasis added).
It is also entirely consistent with the fireman’s rule to permit the plaintiff to recover uninsured motorist benefits from the town’s insurer. Permitting her to recover these benefits would not discourage members of the public from requesting help from public safety officers and would enable the town to fulfill its “societal responsibility” to provide a “better, surer, and fairer recourse” for her.
Thus, I would permit the plaintiff to recover uninsured motorist benefits even though she could not have recovered directly from the uninsured tortfeasor in a negligence action because of a policy consideration which is not advanced by denying recovery in this case.
This result is consistent with numerous cases from other jurisdictions. See, e.g., State Farm Auto. Ins. Co. v. Baldwin, 470 So. 2d 1230 (Ala. 1985) (although uninsured tortfeasor could have relied upon statutory immunity as a defense, given legislative policy behind uninsured motorist statute, defense is unavailable to insurer); Borjas v. State Farm Mut. Auto. Ins. Co., 33 P.3d 1265 (Colo. Ct. App. 2001) (insured may recover uninsured motorist benefits even though police officer who caused injuries was immune from liability under Colorado Governmental Immunity Act); Watkins v. United States, 462 F. Supp. 980 (S.D. Ga. 1977) (widow of serviceman killed when motorcycle collided with bus driven by government employee may recover uninsured motorist benefits even though Federal Drivers Act precluded recovery from bus driver), aff'd per curiam, 587 F.2d 279 (5th Cir. 1979); Williams v. Holsclaw, 495 S.E.2d 166 *407(N.C. Ct. App.) (plaintiffs uninsured motorist carrier could not raise defense of sovereign and public officer immunity; barring compensation to motorists based solely upon fortuity of being rear-ended by a municipal vehicle is contrary to the remedial purpose of the uninsured motorist statute and does not advance rationale supporting sovereign immunity doctrine), aff'd per curiam, 504 S.E.2d 784 (N.C. 1998).
The majority’s reliance upon York v. State Farm Fire & Casualty Co., 414 N.E.2d 423 (Ohio 1980), is misplaced. In York, the tortfeasor was a firefighter who was insured under the city’s policy. When the injured parties sought compensation from the city’s insurer, the insurer denied coverage because the city was immune from liability. The court ruled that the insurer could use the city’s immunity as a defense because to do so would uphold the policy underlying the uninsured motorist statute. As the court explained, “The uninsured motorist coverage is to apply only in those situations in which the ‘lack of liability insurance’ is the reason the claim goes uncompensated, and not when the claim goes uncompensated because of the lack of liability due to the substantive laws of [the state].” Id. at 425.
I believe that the majority also errs by implying that the exclusivity provisions of the Workers’ Compensation Law and the tort immunity provided by the fireman’s rule are analogous. While the fireman’s rule precludes an insured from receiving any redress for his or her injuries, the exclusivity provisions of the Workers’ Compensation Law do not. See, e.g., Allstate Ins. Co. v. Wyman, 807 F. Supp. 98, 100 (D. Haw. 1992) (barring recovery of uninsured motorist benefits for injury compensable by workers’ compensation reinforces “legislative choice to substitute workers’ compensation benefits for tort remedies” and prohibits injured party from receiving double recovery, while barring receipt of benefits in context of interspousal immunity neither furthers Hawaii public policy nor results in double recovery); Perkins v. Insurance Co. of North America, 799 F.2d 955, 961 (5th Cir. 1986) (construing Mississippi law) (distinguishing cases involving tort immunities because they involve complete denial of recovery, while under workers’ compensation act, injured party entitled to recover workers’ compensation benefits); Cormier v. Nat. Farmers U. Prop. & Cas., 445 N.W.2d 644, 647-48 (N.D. 1989) (distinguishing cases based upon interspousal tort immunity because that immunity deprives injured party of any claim whatsoever, while plaintiff with injury compensable by workers’ compensation act may seek redress for injuries under act).
I do not believe that we should treat all substantive defenses that could be asserted by the uninsured tortfeasor alike or adopt a uniform rule that permits the insurer to assert any such defense to bar a plaintiffs recovery of uninsured motorist benefits. Rather, I believe that we should weigh the *408policy and goals of the defense against those of the uninsured motorist statute to determine whether permitting the insurer to assert the defense, in the context of a specific case, would be consistent with these policies and goals.
Because I believe preventing recovery in this case by allowing the insurer to assert the fireman’s rule as a defense is inconsistent with the legitimate public policies and goals behind the uninsured motorist statute, respectfully, I dissent.